Citation Nr: 0329751	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  94-33 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Evaluation of left knee arthritis, rated as 10 percent 
disabling from August 24, 1992.

2.  Evaluation of hypertension, rated as 10 percent disabling 
from August 24, 1992.


(The issue of entitlement to service connection for a low 
back disability will be the subject of a separate decision by 
the Board of Veterans' Appeals (Board).)


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1976.

This matter comes before the Board on appeal from rating 
decisions entered by the RO in September 1994 and January 
1995, which granted service connection for arthritis of the 
left knee and hypertension, and assigned evaluations of zero 
and 10 percent, respectively.  Both ratings were made 
effective August 24, 1992.  In October 1996, the RO increased 
the rating for the left knee from zero to 10 percent, 
effective February 7, 1996.  In June 1997, the RO granted a 
temporary total (100%) rating for the left knee from January 
to March 1997, based on the need for post-surgical 
convalescence, with the prior 10 percent rating resuming 
thereafter.

In July 1998, the Board remanded the case for additional 
development.  In August 2002, the Board denied a claim for a 
higher evaluation for hypertension and awarded a 10 percent 
evaluation, but no higher, for left knee arthritis from 
August 24, 1992, to February 6, 1996.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court).  In February 2003, the veteran's 
representative and VA General Counsel filed a joint motion to 
vacate the Board's August 2002 decision.  By an order dated 
in March 2003, the Court granted the joint motion, and 
vacated the Board's August 2002 decision to the extent that 
it denied an increased evaluation in excess of 10 percent for 
left knee arthritis from August 24, 1992 to February 6, 1996, 
an increased evaluation in excess of 10 percent for left knee 
arthritis since February 7, 1996, and an initial evaluation 
in excess of 10 percent for hypertension.  The Court remanded 
the matter for readjudication.  

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for a higher evaluation of an original 
award.  Analysis of such an issue requires consideration of 
the ratings to be assigned effective from the date of award 
of service connection-in this case, August 24, 1992.


REMAND

In a February 2003 joint motion filed with the Court, the 
veteran's attorney and VA General Counsel concluded that the 
veteran had not been properly advised in accordance with the 
changes brought about by the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) with respect to the 
claims for a higher evaluation for left knee arthritis and 
hypertension.  

On November 9, 2000, the President signed into law the VCAA.  
This law is applicable to all claims filed on or after the 
date of enactment of the VCAA - November 9, 2000 - or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); VAOPGCPREC 11-00.  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which information or evidence, if any, 
the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Recent decisions by the Court have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio, 16 Vet. App. at 183.  The joint motion 
mentioned above concluded that VA had not satisfied its duty 
to notify the veteran of what was needed to substantiate the 
claim for a higher evaluation for left knee arthritis and 
hypertension, particularly the information or evidence 
required of the veteran and the evidence that VA will obtain.  
38 U.S.C.A. § 5103(a) (West 2002).  Because of the specific 
instructions in the February 2003 joint motion and March 2003 
Court Order, a remand is required in this case.  

For the reasons set out above, the Board will remand this 
case in order to comply with the February 2003 order.  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied, to the extent required by law.  
See Quartuccio, supra.  The veteran 
should be specifically told of the 
information or evidence he should submit, 
if any, and of the information or 
evidence that VA will yet obtain with 
respect to his claim for a higher 
evaluation for left knee arthritis and 
hypertension.  38 U.S.C.A. § 5103(a) 
(West 2002).  He should also be told of 
the period for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).

2.  After complying with the notice and 
duty-to-assist provisions of 38 U.S.C.A. 
§ 5103(a) and (b), the RO should re-
adjudicate the claims, considering 
whether assignment of "staged" ratings is 
appropriate.  Fenderson, 12 Vet. App. at 
119.  The RO should consider all 
potentially applicable rating codes, and 
consider whether a higher rating is 
warranted for left knee arthritis or 
hypertension.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the SSOC was issued in December 2000.  
38 C.F.R. § 19.31 (2003).  The veteran 
and his representative should be afforded 
an opportunity to respond.

After the expiration of the period allowed for response, see 
38 U.S.C.A. § 5103(b) (2003), the case should be returned to 
the Board.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


